DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 8-13, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al (US 2016/0045841).
Kaplan et al discloses in Figs. 1A and 1B, a system/method for use in well fracturing operations comprising: a feed tank (Feed) containing crude oilfield (intended use for apparatus claim 1) particulates (for example Fig. 1A (crude from pipeline) [0001], [0004], [0010], [0014], [0021], [0023], [0035] and [0037-0039]) inherently having a first average unit mesh size. 
Additionally, Kaplan et al discloses the use of a jet mill (in a Nano Plant 300 as shown in FIG. 3A (clearly shows a jet mill with plurality of nozzles or cell 14 [0933]). The nano plant 300 can be independent from the present matrix and system. However, in a preferred embodiment of the present invention, the nano plant 300 can be incorporated in the present matrix and system, being connected to, dependent from, and in conjunction with other processes and subsystems (different cells) of the EFSMP [0248] and that the nano plant module of the present matrix system and process uses materials from other Cells of the present matrix and system and transforms such materials via various elements of the nano plant to generate nano or Nano composite products [0249]) fluidly coupled to the feed tank by a feed conveyance (crude pipeline) capable of conveying the crude oilfield particulates to the jet mill (for example [0007] and [0248]), wherein the jet mill reduces a size of the crude oilfield particulates to a second average unit mesh size that is smaller than the first average unit mesh size (jet mill Micronizing process), thereby forming operational oilfield particulates; an output conveyance fluidly coupled to the jet mill capable of conveying the operational oilfield particulates from the jet mill to a target location (Refinery product). Therefore, it would . 
6.	Claims 1-3, 6, 8-13, 16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Munisteri (US 2014/0332391) in view of WO 2016/044688, hereinafter, WO’688.   
Munisteri a material a system for use in well fracturing operations comprising: a feed tank 32, a crusher (40) containing crude oil material that is reduced about their size (see paragraphs [0003-0005], [0007] and [0011] ) wherein the crushed material is conveyed upwards to a ball mill (46) by a bucket-elevator conveyor (44); and milled material is separated into a specified size at screen (50) that is sent to a storage silo (26) (see paragraphs [0112], [0122] and figures 1, 2B).
Munisteri may not disclose a jet mill/crusher.
WO’688 is cited to show desirability, in the relevant art, to provide a system with base fluid/oil [0008], [0011], [0036], [0038-39] and [0041] including weighting agent for use in well fracturing operations (Abstract) with a jet mill [0023] to micronize [0011] and . 
7.	Claims 4-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over either Munisteri or Kaplan et al in view of Carin et al (US 2011/0283758). 
Either Munisteri or Kaplan et al may not disclose a portable jet mill/crusher.
Carin et al disclosures a system in a form of truck mounted units can be transported to and operated at desired manufacturing operation sites; and a third unit (702) comprises a processing equipment desired for a particular operation, such as a mill (see paragraphs [0008], [0029], [0096] and figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mill in the device of either Munisteri or Kaplan et al to be portable as taught by Carin et al in order to optimize it by being movable from one site to another. 
Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1-6, 8-16 and 19-22 have been considered but are moot because the new ground of rejection does not rely on any 
Applicant's argument with respect to the 112 and 102 rejections have been considered but are moot since rejections no longer relied on. 
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/FAYE FRANCIS/Primary Examiner, Art Unit 3725